           Case 1:20-cv-09929-CM Document 3 Filed 12/01/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 CHARMANE SMITH,
                                Plaintiff,
                                                                     20-CV-9929 (CM)
                    -against-
                                                                 ORDER OF DISMISSAL
 VIACOM CBS, INC.; NATIONAL                                      UNDER 28 U.S.C. § 1651
 AMUSEMENTS, INC.,
                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       On December 2, 2016, Plaintiff was barred from filing any new action in forma pauperis

(IFP) without first obtaining from the Court leave to file. See Smith v. Chase Bank, ECF 1:11-

CV-2270, 8 (S.D.N.Y. Dec. 2, 2016). Plaintiff files this new pro se case, seeks IFP status, but has

not sought leave from the Court. The Court therefore dismisses this action without prejudice for

Plaintiff’s failure to comply with the December 2, 2016 order.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal from this

order would not be taken in good faith and therefore IFP status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

SO ORDERED.

 Dated:   December 1, 2020
          New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
